IN THE SUPREME COURT OF THE STATE OF NEVADA


                           JOAN BARASH,                                         No. 84382
                                                   Appellant,
                                       vs.
                           DESERT PALACE, INC., D/B/A
                           CAESARS PALACE,                                       MED
                                             Res • ondent.
                                                                                  JUN 1 3 2022
                                                                                   IZARtti:   À.   RROWN



                                                                                   DEPUTY CLERK-


                                                ORDER DISMISSING APPEAL

                                      Cause appearing, appellant's motion for a voluntary dismissal
                           of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                      It is so ORDERED.

                                                                    CLERK OF THE SUPREME COURT
                                                                    ELIZABETH A. BRO




                           cc:   Hon. Tara D. Clark Newberry, District Judge
                                 Kristine M. Kuzemka, Settlement Judge
                                 Wilshire Law Firm/Las Vegas
                                 Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                                 Eighth District Court Clerk




 SUPREME COURT
      OF
       NEVADA



CLERK'S ORDER

 (f )) 1937   citilaij:.
                                                                                              2.--rs768S-